[Cite as State v. Stanislaw, 2020-Ohio-1324.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO,                                    :      OPINION

                 Plaintiff-Appellee,              :
                                                         CASE NOS. 2019-L-105
        - vs -                                    :                2019-L-106

ROBERT W. STANISLAW,                              :

                 Defendant-Appellant.             :


Criminal Appeals from the Lake County Court of Common Pleas, Case Nos. 2019 CR
000286 and 2019 CR 000629.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Karen A. Sheppert, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Plaintiff-Appellee).

Brian A. Smith, Brian A. Smith Law Firm, LLC, 755 White Pond Drive, Suite 403,
Akron, OH 44320 (For Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Robert W. Stanislaw, appeals from the judgment of the Lake

County Court of Common Pleas, sentencing him to serve two, 18-month terms of

imprisonment consecutively, for two counts of menacing by stalking.    Appellant takes

issue with both the duration of each sentence as well as the consecutive nature of the

trial court’s sentencing order. We affirm.
       {¶2}   On May 23, 2019, in case number 2019 CR 000286, appellant was

charged by bill of information with one count of menacing by stalking, in violation of R.C.

2903.211(A)(1), a fourth-degree felony. On July 17, 2019, while out on bond, in case

number 2019 CR 000629, appellant was again charged by bill of information with one

count of menacing by stalking, in violation of R.C. 2903.211(A)(1), a fourth-degree

felony. The charges arose due to appellant contacting the same victim, who was a

victim in a previous menacing by stalking case of which appellant was convicted and

served prison time. Appellant pleaded guilty to both counts. Following a sentencing

hearing, the trial court sentenced appellant to 18 months on each count and ordered

each term to be served consecutively to one another. Appellant appeals and assigns

the following as error:

       {¶3}   “Appellant’s sentence was not supported by the record.”

       {¶4}   Appellant first takes issue with the court’s imposition of maximum terms of

imprisonment for each crime. Recently, in State v. Gwynne, ___ Ohio St.3d ___, 2019-

Ohio-4761, the Supreme Court of Ohio clarified that R.C. 2929.11 and R.C. 2929.12

apply to the review of the duration of individual sentences. Gwynne, supra, at ¶17-18.

R.C. 2929.11 addresses the purposes and principles of felony sentencing and R.C.

2929.12 sets forth “seriousness” and “recidivism” factors. A sentencing court is not

required to use specific language and render precise findings to satisfactorily “consider”

the relevant seriousness and recidivism factors. State v. Long, 11th Dist. Lake No.

2013-L-102, 2014-Ohio-4416, ¶79. Instead, the defendant has the burden to

affirmatively show that the court did not consider the applicable sentencing criteria or

that the sentence imposed is “strikingly inconsistent” with applicable sentencing factors.




                                            2
Id. Thus, we presume a trial court considered the statutory purposes, principles, and

factors from a silent record. State v. Morefield, 2d Dist. Clark No. 2013-CA-71, 2014-

Ohio-5170, ¶41.

      {¶5}      In State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, the Supreme

Court stated:

      {¶6}      We note that some sentences do not require the findings that R.C.
                2953.08(G) specifically addresses. Nevertheless, it is fully
                consistent for appellate courts to review those sentences that are
                imposed solely after consideration of the factors in R.C. 2929.11
                and 2929.12 under a standard that is equally deferential to the
                sentencing court. That is, an appellate court may vacate or modify
                any sentence that is not clearly and convincingly contrary to law
                only if the appellate court finds by clear and convincing evidence
                that the record does not support the sentence. Marcum, supra, at
                ¶23.

      {¶7}      Appellant first asserts there was little evidence that appellant’s

communications caused the victim serious physical, psychological, or economic harm.

He notes that there was no physical contact between himself and the victim and resided

“quite a * * * distance” from her. Notwithstanding appellant’s arguable points, the record

demonstrates that the victim in each case was the victim in a previous menacing by

stalking case of which he was convicted. Upon being initially contacted by phone, the

victim contacted her victim advocate and then the police. Appellant later attempted to

contact her via email twice. After returning from a vacation, the victim noticed trim

around her house had been pulled away and a fence gate was open. According to the

official police version of the offenses, the victim became concerned for her safety and

feared appellant was again stalking her. These points are sufficient for the trial court to

base its finding that the contact appellant initiated caused the victim serious

psychological harm.



                                             3
       {¶8}    Next, appellant acknowledges that his relationship with the victim

facilitated the offense but seems to trivialize this factor. The trial court, however, was

entitled to place some emphasis on this point, especially because the victim in the two

cases sub judice, was same victim in a previous menacing-by-stalking matter of which

appellant was convicted. This demonstrates that appellant has a peculiar interest or

tendency to intentionally direct his unwanted attention at this individual. Furthermore,

appellant continued to do so in spite of the past conviction and a condition of post-

release control that necessitated a no-contact order. His relationship with the victim not

only facilitated the offenses, it was the essence of and trigger of the offenses.

       {¶9}    The trial court found no factors that would render appellant’s conduct less

serious. Appellant, however, notes he did not expect to cause physical harm to the

victim’s person or property; in contacting the victim via email, he asserted he was acting

only as a job recruiter; he was intoxicated when he sent the email; and he was not

acting maliciously in contacting the victim. Even if these points could arguably lessen

the seriousness of appellant’s actions, the trial court did not err in according them

weight. The lack of physical harm to person or property was not at issue; and the trial

court was not obligated to give any weight to appellant’s purported intent in contacting

the victim or his level of intoxication.

       {¶10} Appellant contends there are substantial grounds to mitigate his conduct;

to wit, there was no evidence of threats; he fully cooperated with police; and he

struggled with alcohol and mental health issues. While these points could have been

considered as mitigating factors, the trial court did not err in overtly addressing them as




                                             4
such. Actually, the trial court found appellant’s alcohol and mental health issues to

enhance appellant’s likely recidivism. The court stated:

       {¶11} There is a lengthy previous criminal history, very similar conduct, at
             least three or four other victims. It’s the same response every time
             he gets into a relationship. The doctor said that treatment would be
             futile. There’s no way this court can order the defendant to do
             anything about curbing his behavior, not even post release control.
             And he’s got three violations on post release control. The
             defendant is not amenable to any available community control
             sanctions. There’s a pattern of drug or alcohol abuse and the
             offender refuses to acknowledge a problem or to accept treatment
             or to seek out and avail himself of treatment. The defendant has a
             psychological problem and he has done nothing to address it and
             his history going back two decades would put somebody on notice
             that they need to get treatment to avoid prison. The court finds the
             offense were committed under circumstances extremely likely to
             recur.

       {¶12} The court’s observations demonstrate that appellant’s alcohol problem

and mental health issues, while worthy of some consideration in mitigation, also create

a reasonable concern for recidivism. We recognize that appellant, at the time of the

hearing, had enrolled in Alcoholics Anonymous and was seeing a therapist or

psychologist for his mental health issues.        Still, the trial court’s points focus on

appellant’s history of similar conduct, which stretches back at least to 2007. In this

respect, appellant’s more recent efforts to address his problems do not militate heavily

in his favor.

       {¶13} Finally, appellant argues at least one factor supports the conclusion that

recidivism is unlikely: he showed genuine remorse. As with certain other points, the

court was not obligated to give weight to appellant’s apologies, especially in light of the

repeated attempts at contacting the victim, particularly while on bond for previous

attempts.       The repetitious nature of the contact weighs against the authenticity of




                                             5
appellant’s remorse. We therefore conclude appellant has failed to demonstrate that

the record clearly and convincingly does not support the sentence.

      {¶14} Next, appellant challenges the basis of the trial court’s findings supporting

its imposition of consecutive sentences. We review consecutive sentences imposed

pursuant to R.C. 2929.14(C)(4) under R.C. 2953.08(G)(2), which states:

      {¶15} The court hearing an appeal under division (A), (B), or (C) of this
            section shall review the record, including the findings underlying the
            sentence or modification given by the sentencing court.

      {¶16} The appellate court may increase, reduce, or otherwise modify a
            sentence that is appealed under this section or may vacate the
            sentence and remand the matter to the sentencing court for
            resentencing. The appellate court’s standard for review is not
            whether the sentencing court abused its discretion. The appellate
            court may take any action authorized by this division if it clearly and
            convincingly finds either of the following:

      {¶17} (a) That the record does not support the sentencing court’s findings
            under division (B) or (D) of section 2929.13, division (B)(2)(e) or
            (C)(4) of section 2929.14, or division (I) of section 2929.20 of the
            Revised Code, whichever, if any, is relevant;

      {¶18} (b) That the sentence is otherwise contrary to law.

      {¶19} Appellate courts “‘may vacate or modify any sentence that is not clearly

and convincingly contrary to law’” only when the appellate court clearly and convincingly

finds that the record does not support the sentence. State v. Wilson, 11th Dist. Lake

No. 2017-L-028, 2017-Ohio-7127, ¶8, quoting State v. Marcum, 146 Ohio St. 3d 516,

2016-Ohio-1002, ¶23.

      {¶20} Further, R.C. 2929.14(C)(4) provides, in relevant part, as follows regarding

consecutive felony sentences:

      {¶21} If multiple prison terms are imposed on an offender for convictions
            of multiple offenses, the court may require the offender to serve the
            prison terms consecutively if the court finds that the consecutive



                                           6
              service is necessary to protect the public from future crime or to
              punish the offender and that consecutive sentences are not
              disproportionate to the seriousness of the offender’s conduct and to
              the danger the offender poses to the public, and if the court also
              finds any of the following:

       {¶22} (a) The offender committed one or more of the multiple offenses
             while the offender was awaiting trial or sentencing, was under a
             sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
             of the Revised Code, or was under post-release control for a prior
             offense.

       {¶23} (b) At least two of the multiple offenses were committed as part of
             one or more courses of conduct, and the harm caused by two or
             more of the multiple offenses so committed was so great or unusual
             that no single prison term for any of the offenses committed as part
             of any of the courses of conduct adequately reflects the
             seriousness of the offender’s conduct.

       {¶24} (c) The offender’s history of criminal conduct demonstrates that
             consecutive sentences are necessary to protect the public from
             future crime by the offender. R.C. 2929.14(C)(4).

       {¶25} Appellant does not dispute the trial court made the necessary findings to

support consecutive sentences; rather, he maintains that the record does not support

certain findings.   He initially argues that the trial court’s finding that consecutive

sentences are not proportionate to his conduct and the danger he poses to the public

was not supported by the record. We do not agree. In light of appellant’s criminal

history (particularly with the victim), the trial court could reasonably find that consecutive

sentences were not disproportionate to the conduct or the danger he posed to her or

other potential victims.

       {¶26} Next, appellant takes issue with the court’s finding that consecutive

sentences were necessary to protect the public from future crime and punish him.

Again, appellant has repeatedly been charged and convicted of menacing by stalking of

more than one victim. In order to interrupt or potentially stop this pattern of criminal



                                              7
activity, the trial court reasonably concluded consecutive sentences were necessary to

protect the public and punish appellant.

      {¶27} Finally, he argues that the court’s finding that at least two of the multiple

offenses were committed as one or more courses of conduct, pursuant to R.C.

2929.14(C)(4)(b), was unsupported by the record.        Even assuming this finding is

problematic, the trial court additionally found that “[t]he crimes were committed while

awaiting trial or sentencing or on post release control or on bond,” pursuant to R.C.

2929.14(C)(4)(a). Because the finding under that subsection is sufficient to complete

the trial court’s imposition of consecutive sentences, any potential error under R.C.

2929.14(C)(4)(b) is therefore harmless.

      {¶28} In light of the foregoing, we conclude the trial court did not err when it

imposed the maximum term of imprisonment of 18 months for each crime nor did it err

in running those terms consecutively to one another.

      {¶29} Appellant’s assignment of error lacks merit.

      {¶30} For the reasons discussed in this opinion, the judgment of the Lake

County Court of Common Pleas is affirmed.



TIMOTHY P. CANNON, P.J.,

MATT LYNCH, J.,

concur.




                                           8